COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                             NO. 02-15-00085-CV


IN RE TEXAS ETHICS                                                    RELATOR
COMMISSION

                                    ------------

                          ORIGINAL PROCEEDING
                        TRIAL COURT NO. 14-06508-16

                                    ------------

                        MEMORANDUM OPINION 1
                                    ------------

      We have considered Relator’s “Motion To Dismiss Original Proceeding In

Light Of Forthcoming Expedited Direct Appeal.” It is the court’s opinion that the

motion should be granted.

      Accordingly, we grant the motion to dismiss, dismiss all other pending

motions as moot, and dismiss this original proceeding.



                                                   PER CURIAM

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DELIVERED: March 25, 2015
      1
       See Tex. R. App. P. 47.4, 52.8(d).